Citation Nr: 0524220	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  95-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a lumbosacral injury with spondylosis of L5-
S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to November 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran's claim of 
entitlement to service connection for a low back condition 
and assigned an evaluation of 10 percent.  The veteran filed 
a timely notice of disagreement as to the evaluation 
assigned, and the RO provided a statement of the case (SOC).  
In August 1995, the veteran perfected his appeal, and the 
issue was subsequently certified to the Board.

The Board issued a remand in September 1999 for a VA 
examination and to obtain treatment records.  The veteran was 
afforded a VA examination in October 2001, and in January 
2002 the RO issued a supplemental statement of the case 
(SSOC), which continued to evaluate the veteran's service-
connected low back condition as 10 percent disabling.

In August 2002, the Board undertook development under 
regulations promulgated which gave the Board the discretion 
to perform internal development in lieu of remanding the case 
to the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).

The veteran was notified in November 2002 that the Board was 
developing additional evidence concerning his appeal.  He was 
asked to complete a VA Form 21-4142 with respect to E.R., 
M.D., so that the veteran's medical records could be 
requested.  The veteran returned this signed form in December 
2002.

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003), the United States 
Court of Appeals for the Federal Circuit determined that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C.A. § 7104(a), because it allowed the Board to consider 
additional evidence that was not first considered by the RO, 
and without having to obtain the appellant's waiver of 
initial RO consideration.

Although development was initiated by the Board, in 
accordance with the Federal Circuit's decision in Disabled 
American Veterans that invalidated the duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002), the case was remanded in August 2003 for 
completion of the requested development and so that initial 
consideration of the additional evidence obtained would be by 
the agency of original jurisdiction (AOJ).

The AOJ then requested the veteran's records from Dr. R in a 
January 2005 letter.  Dr. R returned this letter along with 
treatment records that same month.  Therefore, the requested 
development was completed, and the veteran's claim has been 
properly returned to the Board.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's residuals of a lumbosacral 
injury with spondylosis of L5-S1 are characterized by forward 
flexion limited to 45 degrees, and to 60 degrees with pain.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no 
higher, for residuals of a lumbosacral injury with 
spondylosis of L5-S1, are met, under criteria effective 
September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5292 (2003),  68 Fed. Reg. 51,454, et. 
seq. (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2004)).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A May 1994 private treatment record shows Dr. R indicated the 
veteran had a normal lumbosacral spine.  The lumbar vertebral 
bodies showed normal alignment and stature.  No arthritic 
changes, spondylolisthesis, or spondylolysis defects were 
seen.  The disc spaces, posterior elements, sacrum, and 
sacroiliac joints were normal.

In July 1994, the veteran underwent VA examination.  He 
complained of lumbosacral pain.  He stated it was constant, 
radiating bilaterally to the legs and knees, posteriorly, 
right more than left.  There was radiation to the left to the 
infrascapular area.  The veteran stated that when he was in 
pain, he limped favoring his right side.  On examination, 
there were no postural abnormalities, no fixed deformity, and 
the musculature of the back was tight.  Forward flexion was 
to 80 degrees, backward extension was to 10 degrees (both 
with pain), left lateral flexion was to 20 degrees, right 
lateral flexion was to 20 degrees, rotation to the left was 
to 30 degrees, and rotation to the right was to 30 degrees.  
There did not appear to be any neurological involvement.  X-
rays showed there was a straightening of the lumbar spine.  
There was osteophyte formation of the inferior end plate of 
L5.  There was minimal narrowing between L5 and S1.  Both 
sacroiliac joints were normal.  The impression from the X-
rays was spondylosis of L5-S1.  The diagnosis was lumbosacral 
injury, from lifting, in 1993.

In a February 1995 written statement, Dr. R indicated that 
the veteran suffered from chronic lumbar radiculitis, 
secondary to his injury in service.  A lumbar thermography 
was abnormal.

In October 1995, the veteran testified before a Decision 
Review Officer at the RO.  He said he was currently 
unemployed.  He complained of spasm in his lower back.  He 
indicated that Dr. R had indicated the veteran had chronic 
left lumbar radiculitis, and had recommended that the veteran 
undergo a CT-MRI of the lumbar spine.  The veteran had daily 
spasms.  The pain started in his back and radiated to the 
right.  He felt hip pressure, and could not move side-to-
side.  He had previously worked, and his back caused 
problems.

In January 1996, the veteran again underwent VA examination.  
His chief complaint was low back pain.  He reported that it 
was sharp and worse in the morning.  Ice made it feel better, 
and standing made it feel worse.  He denied anything in his 
legs, and denied numbness.  On examination, the veteran had a 
posture that was within normal limits.  He had no fixed 
deformity.  The musculature of his back appeared grossly 
normal, and there was no spasm on examination.  He walked 
with a normal gait.  He was able to forward flex his lower 
shins and was able to put on his shoes.  The veteran forward 
flexed to 90 degrees and extended backwards to 15 degrees.  
His lateral flexion was to 35 degrees on the right and left.  
The veteran had a good left and right rotation.  There was no 
objective evidence of pain with motion.  The veteran had 
normal strength.  Sensation was intact in the lower 
extremities.

Radiographs of the lower spine showed no gross abnormality of 
the lower spine.  It was noted that the previous examiner had 
felt that the veteran might have L5-S1 spondylosis.  This was 
deemed questionable, though, because any mild degenerative 
changes seen were not inconsistent with age.  The veteran was 
able to move without pain on the examination.  The examiner 
did not feel that he had any obvious disability as a result 
of the low back pain, based upon the current examination of 
his spine.  The veteran had not received any physical 
therapy.

In October 1996, the veteran underwent another VA 
examination.  He complained of morning stiffness and 
throbbing pain in the posterior thigh, right greater than 
left.  He had no true paresthesias.  He had no bowel or 
bladder dysfunction.  On examination, he had a normal gait.  
There was mild exogenous obesity.  The veteran was quite 
jumpy to any palpation of his lower back, particularly 
immediately adjacent to the spinous processes of the lumbar 
spine from about L2 to L5 over the lumbar paraspinous 
muscles.  He had no palpable spasm within the muscles, but he 
was extremely jumpy to any palpation in that area whatsoever.  
There was no erythema or induration.  There was no increased 
warmth.  The veteran was very hesitant to do significant 
lumbosacral spine range of motion due to pain that he 
reported while it was being tested.

The veteran's range of motion was 10 degrees of extension to 
30 degrees of flexion.  He had 5 degrees of left and right 
lateral rotation, 20 degrees of lateral bending to the left, 
and 30 degrees of lateral bending to the right.  Motor 
function was 5/5 in all groups of both lower extremities.  
Light touch was intact over both lower extremities.  There 
was no significant erythema or swelling over either lower 
extremity.  The veteran was comfortable with his hips flexed 
90 degrees, with his knees in full extension, and his ankles 
dorsiflexed 20 degrees.

Radiographs of the lumbosacral spine showed a meniscal 
osteophyte off the anterior lip, the inferior end plate of 
the L5 vertebra.  He had a similar tiny osteophyte off the 
superior end plate of L4 and L1.  The clinical assessment was 
mechanical low back pain with reported symptoms 
disproportionate to physical findings, no evidence of 
structural abnormality, no objective evidence of functional 
impairment, and no apparently neurologic compromise.  It was 
the examiner's opinion that the radiographic findings had no 
relationship whatsoever to the veteran's pain.

In a July 1997 written statement, Dr. R indicated that the 
veteran complained of lower back pain with radiating pains to 
his legs.  He complained of lower back pain, stiffness, and 
soreness.  It was constant, and varied with activities of 
daily living and work.  The veteran described the pain as 6 
or 8 on a scale of 1 to 10.  Sometimes ice helped.  The pain 
radiated to his buttocks and legs, right greater than left.  
The veteran stated that back pain increased with bowel 
movement, sexual activity, bending over, and getting out of 
and into the car.  The character of the pain was a sharp 
blowing type, stabbing to dull aching, shooting type, and 
usually the pain was exacerbated with sudden movements, such 
as sneezing.  The pain was worse in the morning than the 
evening.

The veteran stated that his back pain created sleep problems 
and limitations with regard to his work as a security guard.  
On examination, there was a slight limp in his walk during 
the examination.  Otherwise, he seemed to be in no severe 
distress.  There was a shoulder tilt with pelvic tilt, and 
mild scoliosis.  There was a tender lumbosacral spine with 
the para-vertebral spasm on the right side, mostly on the 
right over the lower thoracic and upper lumbar area.  Flexion 
of the lower back was limited with lower back pain.  Straight 
leg raising on the left was positive at 45 degrees, and the 
pain was noted in the left.  Straight leg raising on the 
right was positive at 60 degrees, with low back pain on the 
left.  Both straight leg raises were positive for pain on the 
left side at 45 degrees.  There was no atrophy noted in the 
lower extremities, and there was full strength in the lower 
extremities.

The rest of the low back examination was fairly within normal 
limits.  Extension was to 15 degrees with positive back pain.  
Left bend was 60 degrees, and right bend was to 45 degrees, 
both creating lower back pain.  There was full twisting at 
180 degrees on the left and 160 degrees on the right, and 
only pain in extreme cases of twisting.  The assessment was 
that the veteran suffered from chronic lumbago with lumbar 
radiculopathy.

In October 2001, the veteran underwent a VA peripheral nerves 
examination.  His claims file was reviewed.  It was noted 
that he had never had surgery on his back.  He stated that he 
constantly had moderate low back pain.  It radiated into his 
buttocks bilaterally.  He had some numbness in his buttocks 
bilaterally.  He also got a numb feeling and an electric 
shock that would shoot into his legs.  This usually occurred 
when his low back pain worsened.  He denied any weakness or 
loss of sensation in his legs bilaterally.  Low back pain was 
worse if he had repeated bending or lifted more than 20 or 25 
pounds.  He stated that taking ibuprofen and lying down 
alleviated the increased back pain.  This increased pain 
lasted about two hours.  Excess pain occurred whenever he had 
to overwork himself.  During flare-ups, he also found that he 
was usually fatigued.  He currently took Motrin for the pain, 
which had benefits and no side effects.

On examination, power, tone, and bulk were normal in the 
iliopsoas, hamstrings, quadriceps, gluteals, foot 
dorsiflexors, and foot plantar flexors.  The veteran had good 
heel-to-shin bilaterally.  His gait was normal.  He had no 
abnormal shoe wear pattern.  On sensory examination, he had 
normal pinprick, light touch, vibration, and position sense 
in all four extremities.  On range-of-motion testing, the 
veteran forward flexed to 90 degrees, laterally flexed to 20 
degrees bilaterally, and rotated 20 degrees bilaterally.  The 
diagnosis was low back pain.  The examiner found no evidence 
of lumbosacral radiculopathy.

In October 2001, the veteran also underwent spine 
examination.  He complained of low back pain, which radiated 
to his legs, thighs, and buttocks.  He complained of 
stiffness involving his low back, fatigability of the 
muscles, and lack of endurance due to his pain.  The pain 
varied from 6 to 8 out of 10.  The veteran had difficulty 
with prolonged walking, standing, and climbing stairs.  He 
was unable to jump or perform sport activities that he used 
to do.  He currently utilized ibuprofen for pain.  The 
weather seemed to make his symptoms worse.  Ice occasionally 
helped his pain.  He was independent with basic activities of 
daily living, but he required increased time.  He did not 
utilize crutches, braces, or canes.  There was no prior 
surgery.

On examination, the veteran ambulated with a minimally 
antalgic gait.  He had tenderness to palpation over the left 
lumbosacral spine.  There was no evidence of paraspinal 
muscle spasm.  Straight leg raising was mildly positive on 
the left at 45 degrees and on the right at 60 degrees.  
Muscle bulk was normal in the lower extremities.  Examination 
of the lumbosacral spine revealed evidence of mild scoliosis.  
Forward flexion was to 45 degrees with pain, however the 
veteran was able to go to 60 degrees.  Extension was to 20 
degrees with pain after 10 degrees.  Rotation was to 45 
degrees bilaterally with pain at the end range.  Side bending 
was 20 degrees to the right and 30 degrees to the left.  The 
assessment was scoliosis, chronic lumbosacral strain, 
narrowing and sclerosis of L5-S1 face joints, confirmed by X-
rays, and mild spondylosis thoracic spine, confirmed by X-
rays.  The examiner commented that the veteran did have 
increased subjective complaints of pain following bending and 
twisting while in the office.

In a January 2005 written statement, in response to an RO 
request for medical evidence, Dr. R indicated the veteran had 
not been seen since February 1995.  There were no new records 
since the previous report forwarded to the RO dated in 
February 2003.




II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.


In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In April 2002 and February and March 2004 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the veteran was 
advised, by virtue of a detailed August 1995 SOC and December 
1996, July 1997, June 1999, January 2002, and February 2005 
SSOCs issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the February 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the Rating Schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The Board here notes that this is a claim in which the 
veteran has expressed continuing disagreement with the 
initial rating assignment.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.




The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule that addresses spinal disease, 
including intervertebral disc syndrome, at Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.  They were promulgated, in 
part, for purposes of updating the Rating Schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  A review of the 
record demonstrates that the RO considered the old and new 
rating criteria, and the veteran was made aware of the 
changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The veteran's disability was rated as 10 percent disabling in 
June 1995 under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Under that code, limitation of motion of 
the lumbar spine is rated 10 percent when slight, 20 percent 
when moderate, and 40 percent when severe.  Normal range of 
motion of the thoracolumbar spine is 30 degrees of extension 
to 90 degrees of flexion, 30 degrees of lateral flexion, and 
30 degrees of rotation.  38 C.F.R. § 4.71a, Plate V (2004).

The Board has thoroughly reviewed the veteran's medical 
records and cannot find that the veteran's motion of the 
lumbar spine was ever limited to a moderate degree.  His 
October 1996 VA examination is noted, since the veteran's 
flexion appeared to be limited to 30 degrees and his 
extension was limited to 10 degrees.  However, the VA 
examiner opined that the veteran's reported symptoms were 
disproportionate to any physical findings.  Indeed, the range 
of motion found on that examination was widely different from 
the results of all other examinations.  The most limitation 
the veteran manifested was during an October 2001 VA spine 
examination, when his forward flexion was limited to 45 
degrees and 60 degrees with pain.  However, at that same 
examination, his extension was near normal at 20 degrees, 
rotation was more than normal at 45 degrees bilaterally, and 
lateral flexion was normal on the left and only limited by 10 
degrees on the right.  All other VA examination reports 
showed the veteran with more range of motion than this 
October 2001 VA examination report.  Therefore, while the 
veteran was shown to have some limitation of motion of his 
lumbar spine, it never rose to the level of moderate, to 
warrant an increased rating under DC 5292.

In an effort to afford the veteran the highest possible 
disability rating under the regulations in effect prior to 
September 26, 2003, the Board has considered all other lumbar 
spine diagnostic codes.  However, the veteran has never been 
diagnosed with ankylosis of the lumbar spine.  Therefore, 
38 C.F.R. § 4.71a, DC 5289 (2003) is not for application.  
Furthermore, the veteran was never diagnosed with fracture of 
the vertebra, complete bony fixation of the spine, 
intervertebral disc syndrome, or lumbosacral strain 
associated with his lumbar disability.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5285, 5286, 5293, 5295 (2003) are not for 
application.

Effective September 26, 2003, the revised regulations provide 
as follows:

General Rating Formula for Diseases and Injuries 
of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire 
thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the 
entire cervical spine

20% Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

10% Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the height

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The Board finds that, based upon the revised criteria for 
spine disabilities, and in evaluating the veteran under the 
criteria of DeLuca, supra, the October 2001 VA examination 
showed the veteran could forward flex to 45 degrees, and then 
to 60 degrees with pain.  The revised criteria award a 20 
percent disability rating where limitation of motion of the 
thoracolumbar spine is between 30 and 60 degrees.  
Furthermore, while a previous VA examiner opined that the 
veteran's limitation of motion was incompatible with the 
physical findings of his back disability, the October 2001 VA 
examiner gave no such opinion.  Therefore, giving the benefit 
of the doubt as to the degree of disability to the veteran, 
the Board finds that his lumbar disability should be awarded 
a 20 percent rating under the revised regulations, effective 
September 26, 2003.  A higher, 30 or 40 percent disability 
rating is not warranted because, as stated above, there is no 
evidence that the veteran was diagnosed with ankylosis of the 
thoracolumbar spine or that his flexion was ever limited to 
30 degrees.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time from the filing of the veteran's 
claim for service connection, in May 1994, to the effective 
date of the current provisions for evaluating his disability, 
has his lumbar disability been more disabling than it was 
rated by the RO.  Thus, the increased disability evaluation 
granted herein cannot be effective earlier than September 26, 
2003, which was the effective date of the applicable rating 
criteria.


ORDER

A 20 percent disability rating for residuals of a lumbosacral 
injury with spondylosis of L5-S1 is granted, effective 
September 26, 2003, subject to the laws and regulations 
governing the payment of monetary awards.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


